[Cite as McGee v. Sheldon, 132 Ohio St. 3d 89, 2012-Ohio-2217.]




                   MCGEE, APPELLANT, v. SHELDON, APPELLEE.
        [Cite as McGee v. Sheldon, 132 Ohio St. 3d 89, 2012-Ohio-2217.]
Habeas corpus—Writ unavailable to challenge charging instrument—Adequate
        remedy by appeal precludes writ.
       (No. 2011-2113—Submitted May 9, 2012—Decided May 24, 2012.)
       APPEAL from the Court of Appeals for Marion County, No. 9-11-38.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment dismissing the petition of appellant,
Belvin McGee, for a writ of habeas corpus to compel appellee, North Central
Correctional Institution Warden Edward Sheldon, to release him from prison.
Habeas corpus is not available to challenge the validity of a charging instrument.
Shroyer v. Banks, 123 Ohio St. 3d 88, 2009-Ohio-4080, 914 N.E.2d 368, ¶ 1. In
addition, McGee’s May 2008 sentencing entry “sufficiently included language
that postrelease control was part of his sentence so as to afford him sufficient
notice to raise any claimed errors on appeal rather than by extraordinary writ.”
State ex rel. Pruitt v. Cuyahoga Cty. Court of Common Pleas, 125 Ohio St. 3d
402, 2010-Ohio-1808, 928 N.E.2d 722, ¶ 4. The sentencing entry “constituted a
final, appealable order, and he had an adequate remedy by way of appeal to raise
his claims.” State ex rel. Castro v. Corrigan, 129 Ohio St. 3d 342, 2011-Ohio-
4059, 952 N.E.2d 497, ¶ 3.
                                                                 Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                 __________________
        Belvin McGee, pro se.
                          SUPREME COURT OF OHIO




       Michael DeWine, Attorney General, and Gene D. Park, Assistant Attorney
General, for appellee.
                         ______________________




                                     2